                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION



DEFENSE DISTRIBUTED and                          §
SECOND AMENDMENT FOUNDATION, INC., §
                                                 §
                        Plaintiffs,              §
                                                 §
                        v.                       §
                                                 §
GURBIR GREWAL, in his official capacity as the §
State of New Jersey’s Attorney General;          §
MICHAEL FEUER, in his official capacity as the §
City of Los Angeles, California’s City Attorney; §   Case No. 1:18-CV-637-RP
ANDREW CUOMO, in his official capacity as the §
State of New York’s Governor; MATTHEW            §
DENN, in his official capacity as the State of   §
Delaware’s Attorney General; JOSH SHAPIRO,       §
in his official capacity as the Commonwealth of  §
Pennsylvania’s Attorney General; and THOMAS §
WOLF, in his official capacity as the            §
Commonwealth of Pennsylvania’s Governor,         §
                                                 §
                        Defendants.              §



        NEW YORK GOVERNOR ANDREW M. CUOMO’S MEMORANDUM
     IN OPPOSITION TO PLAINTIFFS’ MOTION TO ALTER OR AMEND THE
             JUDGMENT PURSUANT TO FED. R. CIV. PROC. 59(e)
                                                       Table of Contents


PRELIMINARY STATEMENT .................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

   Point I           PLAINTIFFS CONTINUE TO IGNORE THE PLAIN FACT THAT, UNDER
                     STROMAN REALTY, INC. V. WERCINSKI, 513 F.3d 476 (5th Cir. 2008),
                     THERE IS NO PERSONAL JURISDICTION OVER GOVERNOR CUOMO
                     IN THIS TEXAS DISTRICT COURT………………………..………..…………2

          A.         Stroman Realty is on point and it properly controlled the outcome of
                     this case…………………………………………………………………………....2

          B.         Wien Air is completely misplaced here and it does not control the outcome in
                     this case……………………………………………………………………………3

CONCLUSION ............................................................................................................................... 4




                                                                      i
       Defendant Andrew M. Cuomo, the Governor of the State of New York, hereby opposes

the Federal Rules of Civil Procedure 59(e) motion of Plaintiffs Defense Distributed and Second

Amendment Foundation, Inc., a motion that seeks to have this Court alter and reverse its

January 30, 2019 Order dismissing this action in its entirety. Dkt. No. 100. Governor Cuomo

respectfully requests that the Court deny the Plaintiffs’ Rule 59(e) motion since it is completely

without merit.

                                PRELIMINARY STATEMENT

       As stated in Governor Cuomo’s motion to dismiss papers, see Dkt. Nos. 55 and 79,

Plaintiffs attempted to hale the New York Governor into the United States District Court in

Texas simply because he sent a single cease and desist letter from New York to Texas and made

a single telephone call from New York to Plaintiffs’ counsel in Texas reiterating the same points

made in that cease and desist letter. Dkt. No. 23, First Amend. Complt., ¶¶ 102-108, and Exhibit

I. This Court prevented that injustice, however, and it dismissed the action against Governor

Cuomo, as well as the other defendants. Dkt No. 100.

       Now Plaintiffs seek to have this Court set aside its well-reasoned Order, and they do so

by citing an inapposite Fifth Circuit case to the Court – Wien Air Alaska, Inc. v. Brandt, 195 F.3d

208, 213 (5th Cir. 1999) – while Plaintiffs completely ignore a Fifth Circuit case that is directly

on point – Stroman Realty, Inc. v. Wercinski, 513 F.3d 476 (5th Cir. 2008) – the primary case

that this Court relied upon to reach its holding. This Court should have none of it.1




1
 The second point of Plaintiffs’ argument – i.e., that they should have been provided with a discovery
opportunity or leave to amend – is only addressed to Defendant Gubir Grewal, so it will not be addressed
by Governor Cuomo here.
                                                    1
                                          ARGUMENT


                                             POINT I

       PLAINTIFFS CONTINUE TO IGNORE THE PLAIN FACT THAT,
       UNDER STROMAN REALTY, INC. V. WERCINSKI, 513 F.3d 476 (5th Cir.
       2008), THERE IS NO PERSONAL JURISDICTION OVER GOVERNOR
       CUOMO IN THIS TEXAS DISTRICT COURT.

       To begin with, the Fifth Circuit has made it quite clear that “[r]econsideration of a

judgment after its entry is an extraordinary remedy that should be used sparingly.” Templet v.

HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004). This is because “[a] motion to alter or

amend the judgment under Rule 59(e) ‘must clearly establish either a manifest error of law or

fact or must present newly discovered evidence’ and ‘cannot be used to raise arguments which

could, and should, have been made before the judgment issued.’” Rosenzweig v. Azurix Corp.,

332 F.3d 854, 863-64 (5th Cir. 2003) (quoting Simon v. United States, 891 F.2d 1154, 1159 (5th

Cir. 1990)). Thus, since granting a Rule 59(e) motion is such an extraordinary remedy, the Rule

59(e) standard “favors denial of motions to alter or amend a judgment.” S. Constructors Group,

Inc. v. Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993). And that is certainly the case here.

       A.      Stroman Realty is on point and it properly controlled the outcome of this case.

       As this Court is well aware, in Stroman Realty Inc. v. Wercinski, 513 F.3d 476, the Fifth

Circuit concluded that an out-of-state government official did not expressly create a forum in

Texas by doing things like sending cease and desist letters to a Texas-based business and

contacting that Texas-based business’ lawyers. In its January 30, 2019 Order, this Court

recognized that these facts were precisely the same set of facts that Plaintiffs alleged here against

other government officials – including Governor Cuomo. See Dkt. No. 100, p. 9; see also Dkt.

No. 23, First Amend. Complt., ¶¶ 102-108, and Exhibit I. Thus, this Court properly applied the

holding of the Fifth Circuit in Stroman Realty, which was that when the out-of-state government
                                                  2
official was merely attempting to uphold and enforce the laws of his or her own state, that cannot

create personal jurisdiction in Texas. 513 F.3d at 484. In other words, this Court held that

Stroman Realty is directly on point and it controls the outcome of Governor Cuomo’s motion, as

well as the motions of the other defendants. Dkt. No. 100, p. 9. Plaintiffs failed to even mention

Stroman Realty in their Rule 59(e) motion, much less than try to distinguish it. In short, Stroman

Realty is fatal to Plaintiffs’ bid to harass Governor Cuomo and the other defendants by haling

them into a Texas court.

       B.      Wien Air is completely misplaced here and it does not control the outcome in
               this case.

       Plaintiffs try to completely upend this Court’s Order by citing to a Fifth Circuit case that

is inappropriate to the fact of this case, that of Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208.

In Wien Air, an Alaskan corporation based in Texas sued a German attorney in Texas. The

corporation’s suit alleged fraud, fraudulent inducement, and breach of contract and fiduciary

duties. The case was removed to federal court and later dismissed for lack of personal

jurisdiction. The Fifth Circuit reversed, however, stating that even a single act by defendant

directed toward Texas that gives rise to a cause of action by plaintiff can be sufficient to support

a finding of minimum contacts. 195 F.3d at 211, 216. According to the plaintiff’s allegations in

that case, the defendant performed several tortious actions outside of Texas that were directed

toward the plaintiff in Texas. These actions took the form of letters, faxes, and phone calls from

the defendant to the plaintiff. Crucially important, though, in these communications, the

defendant made fraudulent misrepresentations and promises that failed to disclose material

information. Regarding these communications, the Fifth Circuit stated: “When the actual content

of communications with a forum gives rise to intentional tort causes of action, this alone

constitutes purposeful availment. The defendant is purposefully availing himself of ‘the

                                                  3
privilege of causing a consequence’ in Texas.” 195 F.3d at 213. Not so here, though.

       In this case, Plaintiffs do not allege that the communications themselves – i.e., the cease

and desist letter and the single telephone call from Governor Cuomo – were fraudulent

misrepresentations and promises that failed to disclose material information. And this makes all

the difference. It plainly shows why Wien Air is inapplicable here and it does not control the

outcome of this case. In fact, a district court within the Fifth Circuit had to address another

litigant who failed to recognize this important distinction, and here is what that court stated:

       Because Plaintiff’s tort claims are based on conduct that occurred completely
       outside of Louisiana, her reliance on Calder, Wien Air, and Guidry is misplaced.
       These cases do not stand for the proposition that intentional tortious conduct
       performed outside of the forum equals jurisdiction in the forum when the injury is
       experienced by a resident of the forum. See Sangha v. Navig8 Shipmgt. Priv. Ltd.,
       882 F.3d 96, 102 (5th Cir. 2018). In fact, this is precisely what the Supreme
       Court clarified in Walden v. Fiore. The holdings of those case are far more
       nuanced and demonstrate that the jurisdictional hook attaches when the
       communication of false information into the forum itself causes injury to the
       plaintiff in the forum. In such a situation, some part of the tortious conduct upon
       which the tort cause of action is based has occurred in the forum even though the
       tortfeasor was not physically present in the forum when he launched his tortious
       communications. … Plaintiff is not similarly situated to the plaintiffs in Calder,
       Wien Air, and Guidry whose tort injuries arose out of the communication itself
       that was transmitted to their forum.

Shopf v. Griggers, 2018 U.S. Dist. LEXIS 48195, at *6-7 (E.D. La. Mar. 23, 2018) (emphasis

added). Because there was no “false information” in the cease and desist letter, nor in the

telephone call to the Plaintiffs’ counsel, Wien Air is simply inapplicable here and Plaintiff’s Rule

59(e) motion is meritless.


                                          CONCLUSION

       In conclusion, the Court should deny Plaintiffs’ Rule 59 (e) motion in its entirety.




                                                  4
Dated: March 4, 2018   Respectfully submitted,
       Dallas, Texas
                              REESE MARKETOS LLP

                              By: /s/ Pete Marketos
                                     Pete Marketos
                                     State Bar No. 24013101
                                     pete.marketos@rm-firm.com
                                     Tyler J. Bexley
                                     State Bar No. 24073923
                                     tyler.bexley@rm-firm.com
                                     750 N. Saint Paul St., Suite 600
                                     Dallas, Texas 75201-3201
                                     214.382.9810 telephone
                                     214.501.0731 facsimile

                                     ATTORNEYS FOR DEFENDANT
                                     N.Y. GOVERNOR
                                     ANDREW M. CUOMO




                                 5
                               CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2018, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to the following:

       Counsel for Plaintiffs
       Chad Flores, Esq.
       Daniel N. Hammond, Esq.
       Jonathan F. Mitchell, Esq.
       Matthew A. Goldstein, Esq.
       Mary Kathryn Raffetto
       Joshua Michael Blackman, Esq.

       Counsel for Defendant Gurbir S. Grewal
       Kenneth W. Taber, Esq.
       Ronald Casey Low, Esq.
       Benjamin D. Tievsky, Esq.

       Counsel for Defendant Michael Feuer
       Connie K. Chan, Esq.
       James P. Clark, Esq.
       Jason P. Steed, Esq.
       Michael M. Walsh, Esq.

       Counsel for Defendant Matthew Denn
       Ronald Casey Low, Esq.
       Benjamin D. Tievsky, Esq.

       Counsel for Defendants Josh Shapiro and Thomas Wolf
       J. David Cabello, Esq.
       John D. Kimball, Esq.


                                                     /s/ Tyler J. Bexley
                                                     Tyler J. Bexley




                                                 6
